rA
                            IGINAL                                                               10/25/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 22-0545


                                        DA 22-0545
                                                                            ►
 LINDSAY B. GOUDREAU,                                                              AM= 1*....)




              Petitioner, Appellee,
                                                                             OCT 2 5 2022
                                                                           Bowen Greenwood
              and Cross-Appellant,                                      Clc_rk of Supreme Court
                                                                            State of Montana


       v.                                                            ORDER

 JEFFREY A. GOUDREAU,

              Respondent, Appellant,
              and Cross-Appellee.


       Appellant and Cross-Appellee Jeffrey A. Goudreau (Jeffrey) moves to stay the
enforcement of the June 7, 2022 Findings of Fact, Conclusions of Law, and Decree of
Dissolution of the Eleventh Judicial District Court, Flathead County, in its Cause No.
DR-20-064(B), pending the resolution of his appeal before this Court. Appellee and
Cross-Appellant Lindsay B. Goudreau (Lindsay) opposes Jeffrey's motion to stay.
       Jeffrey asserts that he filed a motion to stay judgment pending appeal pursuant to
M. R. App. P. 22(1)(a)(i) in the District Court on July 21, 2022, with Lindsay responding
in opposition on August 1, 2022, and Jeffrey filing his reply brief in that court on August
18, 2022. Jeffrey filed his Notice of Appeal in this Court on September 21, 2022.
       Jeffrey acknowledges that the District Court has not yet ruled on his motion to stay.
He asks this Court to either grant him relief under M. R. App. P. 22(2) by issuing a stay or
to direct the District Court to rule upon his pending motion.
       Under Rule 22(2)(a), upon the grant or denial of a motion to stay judgment or order
of the district court pending appeal pursuant to Rule 22(1)(a)(i), a party may move for relief
from that order in this Court. Lindsay argues that Jeffrey's motion is premature as the
District Court has neither granted nor denied Jeffrey's motion to stay judgment at this
juncture.
       Under Rule 22(2)(a)(i), the movant must demonstrate good cause for the relief
requested, supported by affidavit, and under Rule 22(2)(a)(ii), the movant must include
copies of relevant documents from the record. In this case, Jeffrey asserts that he filed his
reply brief in the District Court on August 18, 2022, implying that the court has failed to
promptly rule under Rule 22(1)(d), which provides that a district court must promptly enter
a written order on a motion filed under Rule 22(1) and promptly file such order with the
Clerk of this Court. It is not clear at this juncture, however, if the District Court is aware
of Jeffrey's pending motion: Jeffrey does not indicate whether he complied with Montana
Uniform District Court Rule 2(f), which provides, in relevant part, that the movant shall file
a notice with the court within five days after the filing of a reply brief advising the court
that the matter is ftilly submitted and ready for decision; nor has Jeffrey included a copy of
such notice with the present motion. Assuming for the sake of argument that this Court
can provide relief if a district court does not promptly rule as required by Rule 22(1)(d),
such action is not warranted here. We conclude that Jeffrey has either failed to demonstrate
good cause by failing to comply with MUDCR 2(f) or he failed to include a copy of the
relevant notice with his motion for relief before this Court.
       We further note that Local Rule 3(C) for the Eleventh Judicial District provides, in
part: "In the event a Judge has under advisement any matter for more than sixty days, each
party affected thereby may file with the Clerk of Court a Notice of Issue . . . ." This Local
Rule provides Jeffrey with another avenue to seek a ruling from the District Court.
       Therefore,
       IT IS ORDERED that the M. R. App. P. 22(2)(a) motion of Appellant and
Cross-Appellee Jeffrey A. Goudreau is DENIED.
       The Clerk is directed to provide copies of this order to all counsel of record and to
Hon. Robert B. Allison, presiding.
                        '. ..)
      DATED this --Z-Z day of October, 2022.



                                              2
               A




    Justices




3